This was an action to recover possession of a horse which the ■defendant, .a constable, had seized under an execution against *647one Brown, who held the possession when the levy was made. Cowan, the creditor in whose favor the execution was issued, now applied upon notice to the plaintiff to be made a party-defendant. Held, that the applicant, as asserting the title of Brown, had such an interest in the subject of the action, as entitled him to be made a defendant, under § 122 of the Code as amended. Ordered that complaint be amended by the insertion of Cowan’s name as defendant.
Approved on consultation.